

Exhibit 10.42


CASH PERFORMANCE AWARD AGREEMENT
UNDER THE
RED ROBIN GOURMET BURGERS, INC.
2017 PERFORMANCE INCENTIVE PLAN
    


THIS AWARD AGREEMENT is made and entered into as of [Date] (the “Date of
Grant”), by and between Red Robin Gourmet Burgers, Inc. (the “Company”), and
[Employee] (“Employee”).
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted the Company’s 2017 Performance Incentive Plan (the “Plan”);
WHEREAS, the Plan provides for the granting of Cash Performance Awards to
eligible participants as determined by the Committee; and
WHEREAS, the Committee has determined that Employee is eligible to receive a
Cash Performance Award under the Plan and has determined that it would be in the
best interest of the Company to grant to Employee the Cash Performance Award
provided for herein.
NOW, THEREFORE, the Company and Employee agree as follows:
1.    Grant of Award. The Company hereby grants to Employee the right to receive
a cash bonus (Employee’s “Cash Award”) with a target value of [$______] (the
“Target Value”), the payment of which is subject to the achievement of the
applicable Performance Goals and satisfaction of applicable vesting conditions.
Employee’s Cash Award is divided into three tranches, each having a value equal
to one-third of the Target Value: Tranche 1, Tranche 2, and Tranche 3 (each, a
“Tranche” and the value of each Tranche, Employee’s yearly “Target Incentive”).
2.    Award Subject to Plan. This Award is granted pursuant to and is expressly
subject to the terms and conditions of the Plan, which terms are incorporated
herein by reference.
3.    Performance Period. The performance period for Tranche 1 of the Cash Award
is the period commencing [●] and ending [●] (the “First Performance Interval”).
The performance period for Tranche 2 of the Cash Award is the period commencing
[●] and ending [●] (the “Second Performance Interval”). The performance period
for Tranche 3 of the Cash Award is the period commencing [●] and ending [●] (the
“Third Performance Interval” and each of the First Performance Interval, the
Second Performance Interval, and the Third Performance Interval, a “Performance
Interval”; and the First Performance Interval, the Second Performance Interval,
and the Third Performance Interval, collectively, the “Performance Period”).
4.    Cash Award.
(a)    General. Depending on the Company’s satisfaction of the Performance Goals
applicable to Employee’s Target Incentive for a Performance Interval, Employee’s
Target Incentive may be earned at target, below target, or above target.
(b)    Amount of Target Incentive Payable to Employee for each Performance
Period. On or prior to the 90th day of each Performance Interval, the Committee
shall establish and communicate (i) the Performance Goal(s) and (ii) the payout
range (e.g., from 0% to 200%) applicable to the Tranche of Employee’s Cash Award
for such Performance Interval.
(c)    Payment of Cash Award. Subject to early termination of this Award
Agreement pursuant to Section 6, the Company will pay to Employee the aggregate
earned Cash Award for Tranche 1, Tranche 2, and Tranche 3, if any, based upon
the extent of achievement of the Performance Goals established by the Committee
in accordance with Section 4(b). Such payment, if any, will be made by the
Company after the completion of the Performance Period but by no later than
March 15 of the year after the year in which the last day of the Performance
Period occurs (the “Payment Date”).


1

--------------------------------------------------------------------------------




5.    Vesting; Termination of Employment. Except as set forth in this Section
and in Section 6, Employee’s Cash Award will remain unvested until the last day
of the Performance Period and, in the event that Employee experiences a
Termination of Employment prior to the last day of the Performance Period, this
Award Agreement will terminate and be of no further force or effect as of the
date of any such Termination of Employment. Notwithstanding the foregoing, in
the event of Employee’s death, Disability, or Retirement (each, a “Vesting
Event”), each Tranche will vest and be payable at the time set forth in Section
4(c) as follows:
(a)If the Vesting Event occurs after the completion of the Performance Interval
applicable to such Tranche, the amount of the Cash Award earned with respect to
such Tranche will be based on the extent to which the Performance Goals
established under Section 4(b) with respect to such Performance Interval have
been achieved; and
(b)If the Vesting Event occurs before completion of the Performance Interval
applicable to such Tranche, the amount of the Cash Award earned with respect to
such Tranche will be based upon the extent to which the Performance Goals
established under Section 4(b) with respect to such Performance Interval have
been achieved as of the last day of such Performance Interval, except that the
amount of the Cash Award earned will be pro-rated based on (i) the number of
days which have elapsed during such Performance Interval up to and including the
day such Vesting Event occurs, divided by (ii) 365.
For purposes of this Section, the term “Retirement” means the voluntary
termination of employment by Employee from the Company when Employee’s age plus
years of service with the Company (in each case measured in complete, whole
years) equals or exceeds 67, provided that at the date of termination Employee
is at least 58 years of age and has completed at least five (5) years of service
with the Company.
6.    Change in Control. In the event the Company experiences a Change in
Control prior to the last day of the Performance Period, then, effective as of
the date of such Change in Control, each Tranche will be deemed to have been
earned as follows:
(a)If the Change in Control occurs on or prior to the completion of six (6)
months of the Performance Interval applicable to such Tranche, the amount of the
Cash Award earned with respect to such Tranche will equal Employee’s Target
Incentive for such Tranche;
(b)If the Change in Control occurs after the completion of the Performance
Interval applicable to such Tranche, the amount of the Cash Award earned with
respect to such Tranche will be based on the extent to which the Performance
Goals established under Section 4(b) with respect to such Performance Interval
have been achieved; and
(c)If the Change in Control occurs after completion of six (6) months or more
but less than all of the Performance Interval applicable to such Tranche, the
amount of the Cash Award earned with respect to such Tranche will based upon the
extent to which the Performance Goals established under Section 4(b) with
respect to such Performance Interval have been achieved, except that the
applicable Performance Goals for such truncated Performance Interval will be
pro-rated and the Company’s performance against such Performance Goals
determined by the Committee in good faith as of the date of the Change in
Control.
Payment shall be made in cash as soon as practicable after the Change in
Control, but in no event later than March 15 of the year after the year in which
the Change in Control occurs.
7.    Non-Solicitation. Employee, for the twelve (12)-month period immediately
following the date of termination of Employee’s employment, shall not, either on
his or her own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner, or shareholder, or
otherwise on behalf of any other person, firm, or corporation, directly or
indirectly solicit or attempt to solicit away from the Employer any of its
employees or offer employment to any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
employee of the Employer.
8.    Forfeiture. Employee must reimburse or forfeit to the Company any payment
received or to be received hereunder by Employee to the extent required by the
clawback policy adopted by the Board of Directors.


2



--------------------------------------------------------------------------------




9.    Tax Withholding. The Company will deduct from the payment, if any, of
Employee’s Cash Award any taxes required to be withheld by federal, state or
local government.
10.    Non‑Transferability. Neither this Award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except as
permitted under the Plan.
11.    Limitations. Nothing in this Award Agreement or the Plan grants to
Employee any right to continued employment with the Company or any of its
Affiliates or will be deemed to interfere in any way with the Company or any of
its Affiliates’ right to terminate Employee’s employment at any time and for any
reason, subject to applicable law. Payment of Employee’s Cash Award, if any, is
not secured by a trust, insurance contract or other funding medium, and Employee
does not have any interest in any fund or specific assets of the Company or any
of its Affiliates by reason of this Cash Award.
12.    Definitions. To the extent not specifically defined in this Award
Agreement, each capitalized term used in this Award Agreement has the meaning
ascribed to such term in the Plan.
13.    Committee Administration. The Committee has sole and exclusive
responsibility for construing and interpreting this Award Agreement and for
resolving all questions arising under this Award Agreement. Any decision or
action taken by the Committee arising out of, or in connection with, the
construction, administration, interpretation and effect of this Award Agreement
will be conclusive and binding upon all persons.
14.    Severability. The invalidity or unenforceability of any provision of this
Award Agreement will not affect the validity or enforceability of the other
provisions of this Award Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.
15.    Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement will comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and other guidance
promulgated thereunder and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted in accordance with this intent.
16.    Choice of Law. This Award Agreement will be governed by the laws of the
State of Delaware, without reference to the principles of conflict of laws.    
IN WITNESS WHEREOF, the Company has executed this Award Agreement as of the Date
of Grant.
Red Robin Gourmet Burgers, Inc.


By: /s/ DENNY MARIE POST
Name: Denny Marie Post        
Its: President & CEO


PARTICIPANT:


        
[NAME] Date


3

